Title: From George Washington to Arthur Young, 6 August 1786
From: Washington, George
To: Young, Arthur

 

Sir,
Mount Vernon 6th Augt 1786

I have had the honor to receive your letter of the 7th of Jany from Bradford-Hall, in Suffolk, and thank you for the favor of opening a correspondence, the advantages of which will be so much in my favor.
Agriculture has ever been amongst the most favourite amusements of my life, though I never possessed much skill in the art, and nine years total inattention to it, has added nothing to a knowledge which is best understood from practice, but with the means you have been so obliging as to furnish me, I shall return to it (though rather late in the day) with hope & confidence.
The system of Agriculture (if the epithet of system can be applied to it) which is in use in this part of the United States, is as unproductive to the practitioners as it is ruinous to the landholders. Yet it is pertinaciously adhered to. To forsake it; to pursue a course of husbandry which is altogether different & new to the gazing multitude, ever averse to novelty in matters of this sort, & much attached to their old customs, requires resolution; and without a good practical guide, may be dangerous, because of the many volumes which have been written on this subject, few of them are founded on experimental knowledge—are verbose, contradictory, & bewildering. Your annals shall be this guide. The plan on which they are published, gives them a reputation which inspires confidence; and for the favor of sending them to me I pray you to accept my very best acknowledgments. To continue them, will add much to the obligation.
To evince with what avidity, and with how little reserve I embrace the polite & friendly offer you have made me of supplying me with “Men, Cattle, Tools, seeds, or any thing else that may add to my rural amusement,” I will give you, Sir, the trouble of providing, and sending to the care of Wakelin Welch, Esqr. of London, Mercht the following articles.
Two of the simplest, & best constructed Plows for land which is neither very heavy nor Sandy. To be drawn by two horses. To have spare shares & Colters—and a mold on which to form new irons when the old ones are worn out, or will require repairing.

I shall take the liberty in this place to observe, that some years ago, from a description, or recommendation of what was then called the Rotheram; or Patent Plow, I sent to England for one of them, and till it began to wear, & was ruined by a bungling Country Smith that no plow could have done better work, or appeared to have gone easier with two horses; but for want of a Mold (wch I had neglected to order with the Plow), it became useless after the irons which came in with it were much worn.
A little of the best kind of Cabbage seeds, for field culture.
20 lbs. of the best Turnip-Seeds, for Do.
10 Bushels of Sainfoin Seeds.
8 Bushls of the Winter Vetches.
2 Bushls of Rye-grass Seeds.
50 lbs of Hop clover seeds,
and
If it is decided (for much has been said for and against it), that Burnet, as an early food, is valuable, I should be glad of a bushel of this seed also. Red clover seeds are to be had on easy terms in this Country, but if there are any other kinds of grass-seeds (not included in the above) that you may think valuable, especially for early feeding or cutting, you would oblige me by adding a small quantity of the seeds, to put me in stock. Early grasses, unless a species can be found that will stand a hot Sun, and oftentimes severe droughts in the summer months, without much expence of cultivation, would suit our climate best.
You see, Sir, that without ceremony, I avail myself of your kind offer; but if you should find in the course of our correspondence, that I am likely to become troublesome you can easily check me. Inclosed I give you an order on Wakelin Welch, Esqr. for the cost of such things as you may have the goodness to send me. I do not at this time ask for any other implements of Husbandry than the Plows; but when I have read your annals (for they are but just come to hand) I may request more. In the meanwhile, permit me to ask what a good Plowman might be had for, annual wages, to be found (being a single man) in board, washing, & lodging? The writers upon Husbandry estimate the hire of labourers so differently in England, that it is not easy to discover from them whether one of the class I am speaking of would cost Eight, or Eighteen pounds a year. A good Plowman at low wages, would come very opportunely with the Plows here requested.

By means of the application I made to my friend Mr Fairfax, of Bath, & through the medium of Mr Rack, a bailiff is sent to me, who, if he is acquainted with the best courses of cropping, will answer my purposes as a director or superintendant of my Farms. He has the appearance of a plain honest Farmer; is industrious; and, from the character given of him by a Mr Peacy (with whom he has lived many years) is understanding in the management of Stock, & of most matters for which he is employed. How far his abilities may be equal to a pretty extensive concern, is questionable. And what is still worse, he has come over with improper ideas; for instead of preparing his mind to meet a ruinous course of Cropping, exhausted Lands, and numberless inconveniencies into which we had been thrown by an eight years War, he seems to have expected that he was coming to well organized Farms, & that he was to have met Plows, Harrows, and all the other impliments of Husbandry in as high taste as the best farming Counties in England could have exhibited them. How far his fortitude will enable him to encounter these disappointments, or his patience & perseverence will carry him towards the work of reform, remains to be decided. With great esteem, I have the Honor to be, Sir, Yr Most Obedt Hble Servt

Go: Washington

